Citation Nr: 1325649	
Decision Date: 08/13/13    Archive Date: 08/16/13	

DOCKET NO.  08-27 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder and if so whether the claim may be allowed.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for chronic tinnitus.

4.  Entitlement to service connection for a chronic heart disorder characterized by chest pain and irregular heartbeats.

5.  Entitlement to service connection for sarcoidosis.

6.  Entitlement to service connection for a chronic back disorder.

7.  Entitlement to service connection for a chronic headache disorder, to include as secondary to an acquired psychiatric disorder.

8.  Entitlement to service connection for a chronic gastrointestinal disorder, to include as secondary to an acquired psychiatric disorder.

9.  Entitlement to service connection for a bilateral knee disability.

10.  Entitlement to service connection for a bilateral hip disability.


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to April 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of November 2007, December 2008, and March 2012, rating decisions by the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania.

In a rating decision of July 2002, the RO denied entitlement to service connection for posttraumatic stress disorder.  The Veteran voiced no disagreement with that determination, which has now become final.  Since the time of the July 2002 rating decision, the Veteran submitted additional evidence in an attempt to reopen his claim.  The RO found such evidence both new and material, but continued its denial of service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder.  The current appeal ensued.

In a decision of March 2013, the Board found that new and material evidence had, in fact, been received since the time of a July 2002 rating decision denying entitlement to service connection for bilateral hearing loss, and, accordingly, reopened the Veteran's claim as to that particular issue.  At that same time, the Board remanded for additional development the issue of entitlement to service connection for bilateral hearing loss on a de novo basis.  The case is now, once more, before the Board for appellate review.

Upon review of this case, it is unclear whether, in addition to the issues currently before the Board, the Veteran seeks entitlement to service connection for alcoholism as a "separate and distinct" disability.  Inasmuch as that issue has not been developed or certified for appellate review, it is not for consideration at this time.  It is, however, being referred to the RO for clarification, and, if necessary, appropriate action.

Finally, for reasons which will become apparent, the appeal as to the issues of entitlement to service connection for a chronic heart disorder, sarcoidosis, a chronic back disability, headaches, and a gastrointestinal disorder, as well as service connection for an acquired psychiatric disorder (claimed as posttraumatic stress disorder) on a de novo basis is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


FINDINGS OF FACT

1.  In a rating decision of July 2002, the RO denied entitlement to service connection for posttraumatic stress disorder.  

2.  Evidence received since the time of the RO's July 2002 decision denying entitlement to service connection for posttraumatic stress disorder is neither cumulative nor redundant, and, when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim.

3.  Bilateral hearing loss is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service, including inservice noise exposure.

4.  Chronic tinnitus is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service, including inservice noise exposure.

5.  A bilateral knee disability is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.

6.  A left hip disability is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.

7.  A right hip disability is not shown to have been present in service, or at any time thereafter.


CONCLUSIONS OF LAW

1.  The decision of the RO in July 2002 denying entitlement to service connection for posttraumatic stress disorder is final.  38 U.S.C.A. §§ 5103, 5103A, 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

2.  Evidence received since the RO's July 2002 decision denying entitlement to service connection for posttraumatic stress disorder is both new and material, and sufficient to reopen the Veteran's previously-denied claim.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  Bilateral hearing loss was not incurred in or aggravated by active military service, nor may sensorineural hearing loss be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2012).

4.  Chronic tinnitus was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

5.  A bilateral knee disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

6.  A chronic left hip disability was not incurred in or aggravated by active military service, nor may osteoarthritis of the left hip be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

7.  A chronic right hip disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in correspondence of September 2007, September and October 2008, February and September 2009, July 2010, May, August, September, and October 2011, and April 2013 of the information and evidence needed to substantiate and complete his claims, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims, and, as warranted by law, affording him appropriate VA examinations.  As to the issues currently before the Board, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, as well as service treatment records, and both VA (including Virtual VA) and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000), and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection

The Veteran in this case seeks service connection for an acquired psychiatric disorder (claimed as posttraumatic stress disorder), as well as bilateral hearing loss, tinnitus, a bilateral knee disability, and a bilateral hip disability.  In pertinent part, it is contended that all of the aforementioned disabilities had their origin during the Veteran's period of active military service.

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and osteoarthritis, or an organic disease of the nervous system, such as sensorineural hearing loss, becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  

For the purpose of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores utilizing the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012).

Notwithstanding the aforementioned, once entitlement to service connection for a given disorder has been denied by a decision of the RO, that decision, absent disagreement by the Veteran within a period of one year, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).  Where a claim for entitlement to service connection has been previously denied, and that decision becomes final, the claim can be reopened and reconsidered only if new and material evidence has been presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

Evidence is considered to be "new" if it was not previously submitted to agency decisionmakers.  Evidence is "material" if, by itself, or when considered with previous evidence of record, it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  In addition, new evidence may be found to be material if it provides a "more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board of Veterans' Appeals to alter its decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In determining whether new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Regarding the Veteran's claim for service connection for an acquired psychiatric disorder (to include posttraumatic stress disorder), the Board notes that, at the time of the aforementioned rating decision in July 2002, a review of the Veteran's claims folder showed no evidence of any mental disorder in service, and no evidence of any award or decoration for which an inservice stressor would be conceded.  Further noted was that the evidence did not demonstrate that the Veteran had been involved in a helicopter crash in service.  According to the RO, the remainder of the Veteran's claimed inservice stressors were too vague to be confirmed, in particular, given that the Veteran had failed to provide either dates or names, as requested.  Noted at the time of the July 2002 rating decision was that stressors claimed by the Veteran while at the VA medical facility located at Perry Point were inconsistent with those claimed at the Washington, D.C. Medical Center, where the Veteran claimed he had served in Vietnam as a sniper, participating in active combat.  While the Veteran's symptoms were described as consistent with depression, anxiety, and "posttraumatic stress disorder," in an entry of October 2001, a VA psychiatrist indicated that these were not "definitive regarding a diagnosis."  Rather, further testing was suggested regarding whether the Veteran's symptoms were consistent with posttraumatic stress disorder.  Based on the aforementioned, it was noted that the evidence did not show a confirmed diagnosis of posttraumatic stress disorder which would permit a finding of service connection.  Nor was there any evidence establishing that an inservice stressful experience had, in fact, occurred.  Based on such findings, the RO denied entitlement to service connection for posttraumatic stress disorder.  That determination was adequately supported by and consistent with the evidence then of record, and has now become final.  

Evidence received since the time of the July 2002 rating decision, consisting, for the most part, of VA and private treatment records and examination reports, is both "new" and "material" as to the issue of service connection for an acquired psychiatric disorder, including posttraumatic stress disorder.  More specifically, since the time of the July 2002 rating decision, the Veteran has received diagnoses of depression and/or major depression, as well as apparent posttraumatic stress disorder.  Such evidence, at a minimum, provides a "more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability," and, accordingly, is sufficient to reopen his previously denied claim for service connection.  

Turning to the issues of service connection for bilateral hearing loss and tinnitus, the Board notes that service treatment records are negative for any such disability.  In that regard, at the time of a service separation examination in February 1968, the Veteran's ears were entirely within normal limits.  Audiometric examination revealed pure tone air conduction threshold levels, in decibels, as follows:  

HERTZ
500
1000
2000
4000
RIGHT EAR
0
0
0
0
LEFT EAR
0
0
0
0

At the time of service separation, no pertinent diagnoses were noted.

In point of fact, the earliest clinical indication of the presence of either hearing loss or tinnitus is revealed by a VA audiometric examination dated in December 2001, more than 33 years following the Veteran's discharge from service, at which time there was noted the presence of mild, bilateral high frequency sensorineural hearing loss, as well as "intermittent" tinnitus.

The Board observes that, at the time of a subsequent VA audiometric examination in June 2009, it was noted that the Veteran's claims folder was available, and had been reviewed.  That review revealed that audiometric results from 1965, when the Veteran entered military service, showed hearing within normal limits bilaterally, while results from 1968, just prior to discharge, likewise showed hearing within normal limits.  Reportedly, audiometric results from 2001 and 2007 were consistent with a moderate high frequency hearing loss at 4,000 Hertz in the right ear, and a mild high frequency hearing loss at 4,000 Hertz in the left ear.  

When questioned, the Veteran indicated that his chief complaints were hearing loss and constant bilateral tinnitus.  The Veteran described his tinnitus as constant, annoying, and "a real pain," and indicated that it sometimes interfered with his sleep.  Significantly, the Veteran further indicated that he first noticed his tinnitus "just two months earlier."  

When questioned regarding his inservice history, the Veteran stated that he had experienced hazardous noise exposure in the infantry, where he was exposed to small arms fire, mortars, rocket fire, howitzers, machine guns, and grenades.  However, he denied any occupational noise exposure, and similarly denied any recreational noise exposure.

Following audiometric examination, it was noted that the Veteran was suffering from a mild to moderately severe sloping high frequency sensorineural hearing loss in the right ear, and a mild to moderate high frequency sensorineural hearing loss in the left ear.  Additionally noted was the presence of constant bilateral tinnitus.

According to the examiner, while the Veteran's discharge audiometric examination showed a threshold shift when compared to his induction examination, both tests showed hearing well within normal limits.  Moreover, given that test results in the Veteran's claims folder showed hearing well within normal limits bilaterally both at the time of induction and at discharge, it was not likely that the Veteran's hearing difficulty began during military service.  Significantly, since his constant bilateral tinnitus began only two months earlier, it was unlikely that it was caused by his military service "41 years ago."  

On subsequent VA audiometric examination in February 2012, it was once again noted that the Veteran's claims folder was available, and had been reviewed.  Following examination, the Veteran was found to be suffering from a bilateral sensorineural hearing loss in the frequency range from 500 through 6,000 Hertz, as well as recurrent tinnitus.  In the opinion of the examiner, the Veteran's hearing loss was not at least as likely as not caused by or the result of an event in military service.  Moreover, his current tinnitus was less likely than not caused by or a result of military noise exposure.  Significantly, the Veteran placed the onset of his near constant bilateral tinnitus at a point in time within the past 3 to 4 years.  Moreover, at the time of service separation, complaints of tinnitus were absent.  

As of the time of a more recent VA audiometric examination in May 2013, which examination once again involved a full review of the Veteran's claims folder, pure tone air conduction threshold levels, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
6000
8000
RIGHT EAR
20
20
25
30
50
40
40
LEFT EAR
20
20
20
25
50
25
30

Speech discrimination ability was 94 percent in both ears.  Following examination, the Veteran was found to be suffering from a bilateral sensorineural hearing loss in the frequency range from 500 through 6,000 hertz.  

According to the examiner, the Veteran's hearing loss was not at least as likely as not caused by or the result of an event in military service.  This was particularly the case given that the Veteran's service entrance audiogram in September 1963, as well as his separation audiogram in February 1968, showed hearing within normal limits for each ear.  Further noted was that the Veteran's tinnitus was less likely than not caused by or the result of military noise exposure.  This was felt to be the case given that the Veteran first reported bilateral constant ringing in his ears 7 to 8 years ago and that his induction and separation audiograms showed hearing thresholds within normal limits for each ear.  According to the examiner, the Veteran's separation audiogram was evidence that his current bilateral hearing loss had not been incurred in or aggravated by his active duty service.  Moreover, by the Veteran's own admission, his separation audiogram had been accepted for purposes of verifying hearing acuity criteria for his civilian job as a police officer, a position he held from 1968 to 1972.

The Board finds the aforementioned opinions of VA examiners highly probative, because those opinions were based upon a review of the Veteran's entire claims folder, as well as other pertinent medical records, and full examinations, including both history and clinical findings.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) [factors for assessing the probative value of a medical opinion are the physician's (or in this case, the audiologist's) access to the claims file, and the thoroughness and detail of the opinion].  The VA examiners reviewed the Veteran's claims folder, discussed the Veteran's medical history, provided well-reasoned medical opinions, and alluded to the evidence which supported those opinions.  See Hernandez-Toyens v. West, supra.  Under the circumstances, the Board is of the opinion that the probative medical evidence of record fails to establish that the Veteran's bilateral hearing loss or recurrent tinnitus are in any way the result of an incident or incidents of service, including inservice noise exposure.

Turning to the issues of service connection for bilateral knee and hip disabilities, the Board notes that service treatment records are negative for history, complaints, or abnormal findings indicative of such pathology.  In point of fact, at the time of a service separation examination in February 1968, an examination of the Veteran's musculoskeletal system, as well as his lower extremities, was entirely within normal limits, and no pertinent diagnoses were noted.  

The earliest clinical indication of the presence of bilateral knee pathology is revealed by a VA general medical examination dated in June 2002, more than 32 years following the Veteran's discharge from service, at which time there was noted a history of right knee sprain, as well as left knee sprain and/or strain.  In like manner, the earliest clinical indication of the presence of chronic left hip pathology is revealed by a private medical record dated in July 2006, more than 38 years following discharge from service, at which time there was noted the presence of left hip pain with potential arthritis.  Significantly, at no time, either in service, or thereafter, has there been demonstrated the presence of chronic pathology of the Veteran's right hip.

In evaluating the Veteran's claims, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, the Veteran has attributed his claimed bilateral knee and hip pathology to various inservice incidents.  However, not until many years following the Veteran's discharge from service did he file a claim for service connection for such disability.  Significantly, the passage of many years between discharge from service and medical documentation of a claimed disability (as in this case) is a factor which tends to weigh against a claim for service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, in the case at hand, there is no persuasive evidence suggesting a link between the Veteran's claimed knee and/or hip disabilities and his period of active military service.  

The Board acknowledges the Veteran's assertions regarding the origin of the disabilities at issue.  However, the Board rejects those assertions to the extent that they seek to etiologically relate those disabilities to the Veteran's period of active military service.  The Veteran's statements and history, when weighed against the objective evidence of record, are neither credible nor of particular probative value.  Moreover, the Veteran, as a layperson, is not competent to create the requisite causal nexus for the disabilities at issue.  Rather, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Based on the aforementioned, the Board is unable to reasonably associate the Veteran's current hearing loss or tinnitus, or claimed bilateral knee and/or hip disabilities, with any incident or incidents of his period of active military service.  Accordingly, his claims for service connection must be denied.


ORDER

New and material evidence having been received, the application to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, is reopened, and, to that extent, the appeal is allowed.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for chronic tinnitus is denied.

Entitlement to service connection for a bilateral knee disability is denied.

Entitlement to service connection for a bilateral hip disability is denied.


REMAND

Having determined that new and material evidence has been received sufficient to reopen the Veteran's previously-denied claim for service connection for an acquired psychiatric disorder, including posttraumatic stress disorder, the Board must now turn to a de novo review of all pertinent evidence of record.  However, that review raises a question as to the exact nature and etiology not only of the Veteran's current psychiatric disability, but also his claimed heart disorder, sarcoidosis, back disability, headache disorder, and gastrointestinal disability.  

In that regard, the Board acknowledges that service treatment records are negative for evidence of an acquired psychiatric disorder.  Moreover, attempts to verify the Veteran's claimed inservice stressors have proven unsuccessful.  Nonetheless, since the time of the Veteran's discharge from service, he has received diagnoses of and/or treatment for major depression and dysthymia, as well as certain symptoms consistent with posttraumatic stress disorder.  Significantly, during the course of a VA psychological assessment in October 2001, it was noted that, while clinical findings were sufficient to suggest that the Veteran would probably benefit from treatment "for his posttraumatic stress disorder and...depressive symptoms," the results in question were "not definitive regarding a diagnosis."  Rather, given the apparent discrepancy between documents in the Veteran's medical record and his report of experiences in the Army, his posttraumatic stress disorder symptomatology should be further explored prior to a decision regarding the possibility of a posttraumatic stress disorder diagnosis.  Such a conclusion, in the opinion of the Board, shows a need for further development prior to a final adjudication of the Veteran's claim for service connection for an acquired psychiatric disorder.

Turning to the issue of service connection for heart disease, the Board notes that, on at least one occasion in service, the Veteran was heard to complain of chest pain.  Moreover, since the time of the Veteran's discharge, he has voiced continued complaints of chest pain.  Significantly, private treatment records dated subsequent to service have alluded to the presence of cardiomegaly and left ventricular hypertrophy, as well as lateral wall ischemia.  However, a private cardiac catheterization conducted in December 2010 was interpreted to be entirely within normal limits.  

Based on the aforementioned, it is unclear whether the Veteran does, in fact, suffer from heart disease, and, if so, whether such pathology is in any way related to his period of active military service.  Under the circumstances, further development of the evidence will be undertaken prior to a final adjudication of the Veteran's claim for service connection.

As regards the Veteran's claim for service connection for sarcoidosis, the Board notes that, in September 1967, during the Veteran's period of active military service, he received treatment for a cough which had reportedly begun four days earlier.  While it is true that, at the time of a service separation examination in February 1968, the Veteran's lungs and chest were within normal limits, he continues to voice complaints regarding his claimed sarcoidosis.  Significantly, to date, the Veteran has yet to undergo a VA examination for the purpose of determining whether he does, in fact, suffer from sarcoidosis.  Accordingly, further development of the evidence will be undertaken prior to final adjudication of the Veteran's claim for service connection.

Turning to the issues of service connection for a chronic headache disorder and back disability, the Board notes that, while in service, the Veteran was heard to complain not only of headaches, but also back pain.  Moreover, as of the time of a VA examination in June 2002, there was noted the presence of lumbosacral strain and/or sprain.  Significantly, as of April 2011, clinical evidence was consistent with degenerative joint and/or disc disease of the lumbar spine.  Moreover, since the time of the Veteran's discharge from service, he has voiced continued complaints of headaches.  Currently, it is unclear whether the Veteran does, in fact, suffer from a chronic, clinically-identifiable headache disorder.  Similarly unclear is whether the Veteran's claimed headache disorder and low back disability are in some way related to his period of active military service, or, in the case of the headache disorder, causally related to a psychiatric disorder.

Finally, as regards the Veteran's claimed gastrointestinal (i.e., stomach) disorder, the Board acknowledges that service treatment records are negative for any such disability.  Nonetheless, the Veteran has argued that he does, in fact, suffer from a gastrointestinal disorder which is in some way related to service, or, in the alternative, causally related to an acquired psychiatric disorder.  To date, the Veteran has yet to be afforded a VA examination to determine the presence (or absence) of a chronic gastrointestinal disability, or the relationship, if any, between that disability and an acquired psychiatric disorder.  Such an examination would be appropriate prior to a final adjudication of the Veteran's claim for service connection.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As noted above, further development of the evidence is necessary prior to a final adjudication of the Veteran's current claims.  Accordingly, the case is REMANDED to the RO/AMC for the following actions:

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to May 2013, the date of the most recent VA examination of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran should be informed of any such problem.

2.  The Veteran should then be afforded VA psychiatric, cardiovascular, respiratory, orthopedic, neurologic, and gastrointestinal examinations in order to more accurately determine the exact nature and etiology of the disabilities at issue.  The Veteran is hereby notified that it is his responsibility to report for the examinations, and to cooperate in the development of his claims.  The Veteran is hereby advised that the consequences for failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

Following completion of the psychiatric examination, the examining psychiatrist should specifically comment as to whether the Veteran currently suffers from a chronic, clinically-identifiable acquired psychiatric disorder (to include posttraumatic stress disorder), and, if so, whether such disability at least as likely as not (50 percent probability or more)  had its origin during, or is in some way the result of, his period of active military service.  

Following completion of the cardiovascular examination, the examining cardiologist should specifically comment as to whether the Veteran currently suffers from a chronic, clinically-identifiable heart disorder, and, if so, whether that disorder at least as likely as not had its origin during, or is in some way the result of, the Veteran's period of active military service.

Following completion of the respiratory examination, the examining physician should specifically comment as to whether the Veteran currently suffers from chronic, clinically-identifiable sarcoidosis, and, if so, whether that disability at least as likely as not had its origin during, or is in some way the result of, the Veteran's period of active military service.

Following completion of the orthopedic examination, the examining orthopedic surgeon should specifically comment as to whether the Veteran's current back disorder at least as likely as not had its origin during, or is in some way the result of, his period or periods of active military service.

Following completion of the neurologic examination, the examining neurologist should specifically comment as to whether the Veteran currently suffers from a chronic, clinically-identifiable headache disorder, and, if so, whether that disorder at least as likely as not had its origin during, or is in some way the result of, the Veteran's period of active military service.  Should it be determined that the Veteran does, in fact, suffer from a chronic headache disorder, but that such disorder is not the result of his period of active military service, an additional opinion is requested as to whether any identified headache disorder is at least as likely as not proximately due to, the result of, or aggravated by any identified acquired psychiatric disorder.  

Following completion of the gastrointestinal examination, the examining physician should specifically comment as to whether the Veteran currently suffers from a chronic, clinically-identifiable gastrointestinal disorder, and, if so, whether such disorder at least as likely as not had its origin during, or is in some way the result of, the Veteran's period of active military service.  Should it be determined that the Veteran does, in fact, suffer from chronic gastrointestinal pathology, but that such pathology is unrelated to the Veteran's period of active military service, an additional opinion is requested as to whether any identified gastrointestinal pathology is at least as likely as not proximately due to, the result of, or aggravated by an acquired psychiatric disorder.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  The claims folder must be made available to and reviewed by the examiners prior to completion of the examinations.  In addition, the examiners must specify in their reports that the claims file and Virtual VA records have been reviewed.

3.  The RO/AMC should then review the examination reports to ensure that they are in complete compliance with the directives of this REMAND, and that the examiners have documented their consideration of all records contained in Virtual VA.  If the reports are deficient in any manner, the RO/AMC must implement corrective procedures.  

4.  The RO/AMC should then readjudicate the Veteran's claims for service connection for an acquired psychiatric disorder (to include posttraumatic stress disorder), a heart disorder, sarcoidosis, a back disorder, a headache disorder, and a gastrointestinal disorder.  Should the benefits sought on appeal remain denied, the Veteran should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claims for benefits since the issuance of the most recent Supplemental Statement of the Case (SSOC) in May 2013.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


	                     ______________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


